Citation Nr: 0500310	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  04-23 952	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to the assignment of an initial rating in 
excess of 10 percent for hypertension.  

2.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.  

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to March 
1966; December 1969 to February 1974; and September 1987 to 
July 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2002 and February 2003 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, which, in 
pertinent part, denied service connection for PTSD; granted 
service connection and assigned an initial rating of 10 
percent for the veteran's hypertension; and denied a rating 
in excess of 20 percent for his service-connected diabetes 
mellitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In an October 2004 videoconference hearing, the veteran 
testified that he was a mortarman in the Marine Corps (3rd 
Battalion, 9th Marines, 3rd Marine Division) in 1963, and 
that his unit was sent to Da Nang in Vietnam.  His division 
was responsible for securing the airport at Da Nang Air Base 
and he claims that, while stationed there, his unit sustained 
mortar and rocket fire.  He also contends that his unit 
regularly went on search and destroy missions during that 
time and he recalls witnessing comrades being killed and 
wounded.  The veteran further alleges that,  while on active 
duty in the Air Force in the 352nd Attack Fighter Squadron in 
Phan Rang, Vietnam, from 1968 to 1969, his squadron sustained 
incoming weaponry fire, to include mortars, rockets, and 
bombs.

The veteran also testified at the October 2004 
videoconference hearing that he was diagnosed with PTSD about 
two years ago.  He indicated that he frequently has 
nightmares and flashbacks, especially as a result of the 
current war in Iraq.  

The veteran's claim for service connection for PTSD was 
denied based on the absence of a verified stressor.  With 
regard to the stressor of enemy fire on the veteran's unit, 
the Board is cognizant of the case of Pentecost v. Principi, 
16 Vet. App. 124 (2002), wherein the United States Court of 
Appeals for Veterans Claims pointed out that corroboration of 
every detail of a stressor under such circumstances, such as 
the claimant's own personal involvement, is not necessary.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997).  The Board 
finds that with the additional information provided by the 
veteran at his hearing, there is a better chance of verifying 
one or more of his alleged in-service stressors.  
Accordingly, the RO must provide a summary of the veteran's 
claimed in-service stressors, to include a description of 
these alleged stressors: exposure in life-threatening 
proximity to incoming mortars, rockets, and bombs; and 
witnessing fellow soldiers being killed and wounded; and 
copies of the available service personnel records, showing 
service dates, duties, and units of assignment, to the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) for the purpose of verifying the veteran's alleged 
in-service stressors.  

With regard to the claims for an initial rating in excess of 
10 percent for hypertension and a rating in excess of 20 
percent for diabetes, the Board notes that there is 
indication from the veteran that there are additional 
relevant medical records that have not been obtained by VA.  
Specifically, the veteran testified in October 2004 that he 
received recent treatment at the VA Medical Center in Loma 
Linda, California.  The VA medical records in the claims file 
are dated through December 2003 only.  Under these 
circumstances, the RO must contact the appropriate medical 
facility and obtain the veteran's treatment records dated 
since December 2003.  38 C.F.R. § 3.159(c)(2) (2004). 



Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the claims of 
entitlement to service connection for 
PTSD; the assignment of an initial rating 
in excess of 10 percent for hypertension, 
and a rating in excess of 20 percent for 
diabetes mellitus, of the impact of the 
notification requirements on the claims.  
The appellant should further be requested 
to submit all evidence in her possession 
that pertains to his claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claims.

2.  The RO should send a statement 
summarizing the veteran's claimed in-
service stressors and copies of his 
service personnel records to the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR) in an attempt 
to verify his alleged in-service 
stressors.  The RO should provide 
USASCRUR with a description of these 
alleged stressors identified by the 
veteran: exposure in life-threatening 
proximity to incoming mortars, rockets, 
and bombs; and witnessing fellow soldiers 
being killed and wounded; and provide 
USASCRUR with copies of any personnel 
records obtained showing service dates, 
duties, and units of assignment.

3.  The RO must contact the VA Medical 
Center in Loma Linda, California and 
obtain the veteran's treatment records 
dated since December 2003.       

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the appellant's 
claims for service connection for PTSD, 
the assignment of an initial rating in 
excess of 10 percent for hypertension, 
and a rating in excess of 20 percent for 
diabetes mellitus with consideration of 
all of the evidence obtained since the 
issuance of a statement of the case in 
April 2004.

6.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, to 
include a summary of all of the evidence 
added to the record since the April 2004 
Statement of the Case.  A reasonable 
period of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


